COURT OF APPEALS
                              EIGHTH DISTRICT OF TEXAS
                                   EL PASO, TEXAS

                                              §
 JESSE CASTANUELA,
                                              §              No. 08-13-00041-CR
                      Appellant,
                                              §                  Appeal from
 v.
                                              §           Criminal District Court Four
 THE STATE OF TEXAS,
                                              §            of Tarrant County, Texas
                      Appellee.
                                              §                (TC # 1255124D)

                                MEMORANDUM OPINION

       Jesse Castanuela appeals his conviction of evading arrest with a vehicle, enhanced as a

habitual offender. A jury found Appellant guilty and found he used or exhibited a deadly

weapon during the commission of the offense.       The jury also found the habitual offender

enhancement paragraph true based on Appellant’s plea of true and assessed his punishment at

imprisonment for a term of ninety-nine years. The trial court included an affirmative deadly

weapon finding in the judgment. We affirm.

                                   FRIVOLOUS APPEAL

       Appellant’s court-appointed counsel has filed a brief in which he has concluded that the

appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 87 S. Ct.
2094, 18 L. Ed. 2d 1377 (1967), by advancing contentions which counsel says might arguably
support the appeal. See High v. State, 573 S.W.2d 807 (Tex.Crim.App. 1978); Currie v. State,

516 S.W.2d 684 (Tex.Crim.App. 1974); Pena v. State, 932 S.W.2d 31 (Tex.App.--El Paso 1995,

no pet.). A copy of counsel’s brief has been delivered to Appellant, and Appellant has been

advised of his right to examine the appellate record and file a pro se brief. Appellant has not

filed a pro se brief.

        We have carefully reviewed the record and counsel’s brief, and agree that the appeal is

wholly frivolous and without merit. Further, we find nothing in the record that might arguably

support the appeal. The judgment is affirmed.


August 21, 2014
                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.

(Do Not Publish)




                                                -2-